Title: To Thomas Jefferson from Thomas Cooper, 21 August 1820
From: Cooper, Thomas
To: Jefferson, Thomas


Dear Sir
Aug. 21. 1820
I thank you for your friendly letter. I hope to go by land to Carolina & to be there, about the middle of Octr Mrs Cooper takes my family by sea in November.I think if Messrs Eppes & Baker are at Columbia by the beginning of the second week of Octr it will be quite soon enough. Nulty cannot be elected till the meeting of the Trustees, when the Legislature meet. They (Mess. E & B.) will not gain much during the interval from the present mathematical tutor.We have had about 50 Cases of malignant or yellow fevor in this city: but it is local or endemic: in no case & in no sense epidemic or even sporadic. It has been communicated from its habitat to Persons, but not in any instance that I know of, from Person to Person. One case only has occurred within the last 2 days.I remain with all kindness, and sincere respect Dear Sir Your friend and ServantThomas Cooper